      UNITED STATES BANKRUPTCY COURT
      DISTRICT OF NEW JERSEY
      Caption in Compliance with D.N.J. LBR 9004-2(c)
      WASSERMAN, JURISTA & STOLZ, P.C.                                  Order Filed on December 1, 2020
      110 Allen Road, Suite 304                                         by Clerk
                                                                        U.S. Bankruptcy Court
      Basking Ridge, NJ 07920                                           District of New Jersey
      Phone: (973) 467-2700
      Fax: (973) 467-8126
      Counsel for Robert M. Pietrowicz
      LEONARD C. WALCZYK

      In Re:                                            Chapter 13

      WILLIAM CHARLES HOVEY,                            Case No. 19-28149

                                                        Honorable Rosemary Gambardella
                                             Debtor.
                                                        Hearing Date:



                              STIPULATION AND CONSENT ORDER FURTHER
                              EXTENDING TIME TO OBJECT TO DISCHARGE


     The relief set forth on the following page, numbered two is hereby ORDERED.




DATED: December 1, 2020
(Page 2)

Debtor:                 William Charles Hovey

Case No.:               Case No.: 19-28149(RG)

Caption of Order:   Stipulation and Consent Order Extending Time to Object to Discharge
_____________________________________________________________________________________

          THIS MATTER, having been brought before the Court upon the application of

Wasserman, Jurista & Stolz, P.C., counsel for creditor Robert M. Pietrowicz, and the Court having

set a bar date to object to discharge of December 23, 2019; and the Court having extended said bar

date from December 23, 2019 to February 23, 2020 pursuant to a prior Stipulation and Consent

Order submitted and approved on December 11, 2019; and the Court having extended said bar date

from February 23, 2020 to June 21, 2020 pursuant to a prior Stipulation and Consent Order

submitted and approved on February 5, 2020; and the Court having extended said bar date from

June 21, 2020 to September 30, 2020 pursuant to a prior Stipulation and Consent Order submitted

and approved on June 15, 2020; and the Court having extended said bar date from September 30,

2020 to November 30, 2020 pursuant to a prior Stipulation and Consent Order submitted and

approved on September 14, 2020; and for good and sufficient cause appearing for the entry of this

Order;

          IT IS ORDERED, that the deadline to file complaint to challenge discharge of certain

debts by Robert Pietrowicz shall be further extended from November 30, 2020 to January 31, 2021.

          This Order does not preclude said creditor from seeking further extension of the January

31, 2021 deadline to challenge dischargeability of debts.
(Page 3)

Debtor:               William Charles Hovey

Case No.:             Case No.: 19-28149(RG)

Caption of Order:   Stipulation and Consent Order Extending Time to Object to Discharge
_____________________________________________________________________________________

The undersigned hereby consent to the form,
content and entry hereof as an Order of the Court.

WASSERMAN, JURISTA & STOLZ, P.C.                     DEAN SUTTON, ESQ.
Attorneys for Creditor,                              Attorneys for Debtor,
 Robert M. Pietrowicz                                 William Charles Hovey



By:     /s/ Leonard C. Walczyk                       By: /s/ Dean Sutton          .
      LEONARD C. WALCZYK                                DEAN SUTTON


DATED: 11/23/2020                                    DATED: 11/23/2020
                                                                United States Bankruptcy Court
                                                                    District of New Jersey
In re:                                                                                                                   Case No. 19-28149-RG
William Charles Hovey                                                                                                    Chapter 13
       Debtor(s)
                                                      CERTIFICATE OF NOTICE
District/off: 0312-2                                                    User: admin                                                                 Page 1 of 2
Date Rcvd: Dec 02, 2020                                                 Form ID: pdf903                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                  Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                   regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Dec 04, 2020:
Recip ID                  Recipient Name and Address
db                      + William Charles Hovey, 14 Balchen Way, Rockaway, NJ 07866-4702

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                        BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                       NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Dec 04, 2020                                             Signature:            /s/Joseph Speetjens




                                    CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on December 2, 2020 at the address(es) listed
below:
Name                                Email Address
Dean G. Sutton
                                    on behalf of Debtor William Charles Hovey dean@deansuttonlaw.com

Leonard C. Walczyk
                                    on behalf of Creditor Robert M Pietrowicz lwalczyk@wjslaw.com lwalczyk@ecf.inforuptcy.com;dmendez@ecf.inforuptcy.com

Marie-Ann Greenberg
                                    magecf@magtrustee.com

Neal H. Flaster
                                    on behalf of Plaintiff Robert M Pietrowicz nhf@flasterlawgroup.com

Neal H. Flaster
                                    on behalf of Creditor Robert M Pietrowicz nhf@flasterlawgroup.com

Patrick J. Spina
                                    on behalf of Creditor Valley National Bank info@pjspinalaw.com
District/off: 0312-2                                 User: admin        Page 2 of 2
Date Rcvd: Dec 02, 2020                              Form ID: pdf903   Total Noticed: 1
U.S. Trustee
                          USTPRegion03.NE.ECF@usdoj.gov


TOTAL: 7
